Citation Nr: 0029770	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
chronic headaches.  

2.  Entitlement to service connection for a claimed cervical 
spine disorder.




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1962 to 
September 1966.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 1998.  

The case was remanded by the Board to the RO in October 1999 
for additional development.  

(The issue of service connection for a claimed cervical spine 
disorder is addressed in the Remand portion of this 
document.)  






FINDING OF FACT

New evidence has been presented since the RO January 1981 
decision which bears directly and substantially on the 
veteran's claim of service connection for a claimed headache 
disorder and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the 
January 1981 RO decision to reopen the claim of service 
connection for service connection for a claimed headache 
disability.  38 U.S.C.A. §§ 5108, 7105, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from September 1962 to 
September 1966.  Following his discharge from service, the 
veteran filed a claim for service connection for headaches in 
December 1980.  At that time, the evidence of record showed 
that the veteran complained of headaches in service.  
Specifically, the veteran's discharge examination in July 
1966 indicated that the veteran complained of frequent 
headaches (about 1 per day) from December 1965 to May 1966.  
The headaches were located mainly on the right side of the 
head and lasted about one hour after taking 2 aspirins.  It 
was noted that the veteran was seen on sick call in May 1966  
and since that time has averaged about one headache per week, 
not incapacitating.  

In a January 1981 rating decision, the RO denied the claim of 
service connection for frequent headaches based on a finding 
that the veteran had provided no medical information showing 
a continuity of any headaches since discharge from service in 
September 1966.  The RO also noted that the record did 
reflect that the veteran suffered multiple disabilities 
resulting from a head injury and a bullet wound in February 
1976.  The veteran was provided notice of his procedural and 
appellate rights; however he did not perfect his appeal.  The 
RO's January 1981 decision denying service connection for 
frequent headaches is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1999).  

In February 1998, the veteran attempted to reopen his claim 
of service connection for headaches, but the RO denied the 
veteran's attempt to reopen his claim of service connection 
for headaches in a February 1998 rating decision.  The 
veteran timely appealed that determination.  

In support of his claim of service connection, the veteran 
testified before a Hearing Officer at the RO regarding his 
claimed headache disability.  In addition, the veteran 
indicated that he was currently receiving treatment for his 
claimed headache disability from a VA facility.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that the credibility of 
the newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The last disallowance 
of record is considered to be the last decision that finally 
denied the claim, whether it was denied on a new and material 
basis or on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).  In this case, the last final decision of record was 
the January 1981 RO decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the evidence added to the record since the RO's 
January 1981 decision consists of the July 1998 RO hearing 
testimony as well as recent VA outpatient treatment records.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reasons 
for the denial of the veteran's claim in January 1981.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for chronic headaches, the appeal 
to this extent is allowed subject to further action as 
discussed hereinbelow.  



REMAND

Headache Disability

As the veteran's claim of service connection for a claimed 
headache disability is reopened, a decision must be made as 
to whether service connection is warranted on the merits.  In 
view of the above determination that the appellant's claim is 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to consider the claim on the merits.  

The veteran contends that he began having headaches during 
service subsequent to an inservice head injury.  The service 
medical records show that in May 1966, the veteran complained 
of pain in the back of the skull.  X-ray studies at that time 
showed no significant abnormality.  

Discharge examination in July 1966 indicated that the veteran 
complained of frequent headaches (about 1 per day) from 
December 1965 to May 1966.  The headaches were located mainly 
on the right side of the head and lasted about one hour after 
taking 2 aspirins.  It was noted that the veteran was seen on 
sick call in May 1966  and since that time has averaged about 
one headache per week, not incapacitating.  

The post-service medical records show that the veteran 
received treatment for complaints of headaches beginning in 
1998.  Neurological examination in December 1998 was 
negative.  

During a neurology examination in September 1999, the 
examiner noted that the veteran had evidence of minimal 
degenerative joint disease of the cervical spine on x-ray 
study.  The examination revealed that the veteran had pain 
referred to the right temporal region on rotation of his chin 
to the left, i.e., rotation of the occiput to the painful 
side.  The veteran had a lesser degree of pain in rotating 
his chin to the right side.  The assessment was that of 
Hunter-Mayfield syndrome (post-traumatic radiculopathy of C2 
on the right side) with secondary headaches.  

Section 5103(a) of title 38 of the U.S. Code provides: "If a 
claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application." 38 U.S.C.A. § 5103(a) (West 1991 
& Supp. 2000).  VA, in certain circumstances, may be 
obligated to advise the appellant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  

In this case, the Board finds that the veteran should be 
informed of what evidence is required in order to obtain a 
grant of service connection.  

Specifically, the appellant should be informed that he needs 
a medical nexus opinion showing that he has current headache 
disability which was incurred in or aggravated by service.  

Cervical Spine Disorder

The veteran contends that he has current cervical spine 
disorder manifested by neck stiffness as a result of an 
injury incurred during military service.  The service medical 
records show that the veteran complained of pain at the base 
of the skull in May 1966.  X-ray studies showed no 
abnormality.  

However, the veteran has not presented any medical evidence 
to show that he suffers from a current cervical spine 
disability.  

The Board notes that on October 30, 2000, the President 
signed into law a bill containing the "McCain Amendment."  
This provision rewrites 38 U.S.C. § 5107, to eliminate the 
well-grounded claim requirement.  It appears to amplify the 
duty to assist, including the provision of a medical 
examination, unless "no reasonable possibility exists that 
such assistance will aid in the establishment of 
entitlement."  It is not clear if such a law is more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  

In this regard, the Board notes that Section 5103(a) of title 
38 of the U.S. Code provides: "If a claimant's application 
for benefits under the laws administered by the Secretary is 
incomplete, the Secretary shall notify the claimant of the 
evidence necessary to complete the application." 38 U.S.C.A. 
§ 5103(a) (West 1991).  VA, in certain circumstances, may be 
obligated to advise the appellant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  

In this case, the Board finds that the appellant should be 
informed of what evidence is required in order to obtain a 
grant of service connection for a claimed cervical spine 
disability.  Specifically, the appellant should show provide 
competent medical evidence showing current cervical spine 
disability and he should be informed that he needs a 
competent medical nexus opinion showing that he has current 
cervical spine disability which was incurred in or aggravated 
by service.  

Thus, these matters are REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for a 
cervical spine disability as well as for 
claimed headaches, not already associated 
with the claims file.  

2.  The RO also should take appropriate 
steps to contact the veteran and advise 
him of what evidence is necessary in 
order to establish service connection for 
the claimed headache and cervical spine 
disorders.  Specifically, the RO should 
inform the veteran should submit all 
medical evidence that tends to show the 
he has a headache disability or a 
cervical spine disability due to disease 
or injury which was incurred or 
aggravated by service.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the merits in light of 
Karnas.  The RO then must undertake all 
indicated development.  When considering 
the claims on the merits, the RO should 
weigh the probative value of all of the 
evidence of record.  If any action taken 
is adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 


